Memorandum. Order unanimously reversed, with $10 costs to abide the event, and motion for summary judgment denied.
While section A-404 of the Uniform Commercial Code protects a bank which pays a stale check so long as it acts in good faith, it does not eliminate the requirement of ordinary care which a bank must observe in all its dealings (Granite Equip. Leasing Corp. v. Hempstead Bank, 68 Misc 2d 350; see, also, Novak v. Greater N. Y. Sav. Bank, 30 N Y 2d 136). In our opinion, there is an issue of fact as to whether, under all the circumstances, defendant Chase Manhattan Bank, N. A., acted with due care in this transaction. On a prior motion by the plaintiff, the defendant Chase Manhattan Bank urged that there were questions of fact requiring a full plenary trial.
Concur — G-roat, P. J., Margett and Rinaldi, JJ.